Mr. Chief Justice Del Toro
delivered the opinion of the conrt.
This is a motion to dismiss an appeal on the ground that it is frivolous. At the hearing of the motion the appellants ■were granted three days for filing a certain certificate on which they seemed to rely for their opposition to the motion. 'Such certificate has not been produced, either within that period or at any time thereafter. There is no written answer to the motion.
The record on appeal herein shows: A complaint in an action of debt based on a promissory note, which was transcribed in that pleading- and subscribed by the defendants to the order of the plaintiff; an unverified answer wherein each and every one of the averments of the complaint are generally and specifically denied and in which it is pleaded ás a defense that the obligation sought to be enforced was novated by another, which is transcribed; and a trial at which the defendants failed to appear and the plaintiff bank introduced in evidence the promissory note transcribed in the complaint and the testimony of its manager Diego Luis Corretjer, who identified the note subscribed by the defendants and which, as stated by him, became due on June 6, 1928, and has not been paid either by the defendants or by any other person.
Under these circumstances, what other judgment could have been rendered by the court below than the one rendered, namely, a judgment for the plaintiff in the sum of three thousand dollars claimed, with interest and costs?
The appeal is entirely frivolous and must be dismissed.